Citation Nr: 0912732	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  08-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the helpless child of a 
deceased Veteran for the purpose of entitlement to Dependency 
and Indemnity Compensation (DIC) benefits.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.  The Veteran died in October 2005, and the appellant, 
in this case, is his surviving son.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the appellant was not entitlement to 
DIC benefits as a helpless child.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in January 2008, the appellant indicated that he 
wished to testify at a hearing before the Board at the local 
RO.  In February 2008, he withdrew his hearing request.  
Therefore, the Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702(e) (2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant was born in July 1971.  

3.  The evidence of record does not show that the appellant 
became permanently incapable of self-support by reason of a 
mental or physical defect prior to his 18th birthday.  





CONCLUSION OF LAW

The appellant is not entitled to DIC benefits as the helpless 
child of the Veteran.  38 U.S.C.A. §§ 101(4), 1542 (West 
2002); 38 C.F.R. §§ 3.57, 3.315, 3.356 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

A surviving child of a qualifying Veteran may be entitled to 
dependency and indemnity compensation (DIC), to include death 
pension benefits.  38 U.S.C.A. § 1542 (West 2002).  In order 
to be eligible for these benefits, a claimant must establish 
that he or she is a "child" as defined by law and 
regulations.  Id.  

Except as provided, the term "child" of the Veteran means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the Veteran's household or was a member of the 
Veteran's household at the time of the Veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.315.  

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through 
his/her own efforts by reason of physical or mental defects.  
The question of permanent incapacity for self-support is one 
of fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled Veterans are not controlling.  
Principal factors for consideration are:  

(1) The fact that a claimant is earning his own 
support is prima facie evidence that he or she is 
not incapable of self-support.  Incapacity for 
self-support will not be considered to exist when 
the child by his own efforts is provided with 
sufficient income for his or her reasonable 
support.  

(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so 
held at a later date even though there may have 
been a short intervening period or periods when his 
or her condition was such that he or she was 
employed, provided the cause of incapacity is the 
same as that upon which the original determination 
was made and there were no intervening diseases or 
injuries that could be considered as major factors.  
Employment which was only casual, intermittent, 
tryout, unsuccessful, or terminated after a short 
period by reason of disability, should not be 
considered as rebutting permanent incapability of 
self-support otherwise established.  

(3)  It should be borne in mind that employment of 
a child prior or subsequent to the delimiting age 
may or may not be a normal situation, depending on 
the educational progress of the child, the economic 
situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt 
as to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration.  In such cases 
there should be considered whether the daily 
activities of the child in the home and community 
are equivalent to the activities of employment of 
any nature within the physical or mental capacity 
of the child which would preclude sufficient income 
for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or 
thereafter should not be considered as a major 
factor in the determination to be made, unless it 
is shown that it was due to physical or mental 
defect and not to mere disinclination to work or 
indulgence of relatives or friends.  

(4)  The capacity of a child for self-support is 
not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and 
which involved no actual or substantial rendition 
of services.  

See 38 C.F.R. § 3.356 (2008).  

The Court of Appeals for Veterans Claims (Court) has held 
that in cases such as this, the "focus of analysis must be 
on the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her eighteenth birthday is not for consideration.  
However, if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant, the Veteran's biological son, was born in July 
1971, and thus, reached the age of 18 years in July 1989.  
However, there is no medical evidence showing that the 
appellant became incapable of self-support by reason of 
physical and mental defects before and at the date of 
attaining the age of 18 years old.  

The only medical evidence that the appellant has submitted 
consists of private medical records dated April 1991 and a 
June 2006 private medical statement.  In April 1991, at the 
age of 19, the appellant began voluntary treatment at a 
psychiatric hospital.  This was his first psychiatric 
hospitalization.  The private psychiatric evaluation report 
noted that the appellant has been depressed most of his life 
with increased symptoms of depression after being fired from 
his job and the termination of his relationship with his 
girlfriend.  He denied having episodes of manic depression, 
but admitted to his depression intensifying due to stressful 
conditions during his childhood.  The appellant was 
presumptively diagnosed with recurrent moderate major 
depression, rule out depressed bipolar disorder, rule out 
substance abuse not otherwise specified (NOS), and vertigo.  
In the June 2006 private medical statement, a private 
physician stated that the appellant has bipolar and anxiety 
disorders.  

This medical evidence does not establish that the appellant 
was incapable of self-support prior to turning 18 years of 
age due to a permanent physical or mental defect.  Although 
the evidence suggests that the appellant had some 
psychological issues prior to attaining the age of 18 years, 
there is no clinical evidence of record establishing that he 
was incapable of self-support due to a permanent physical or 
mental defect prior to that time.  The Board finds that the 
preponderance of the evidence is against the appellant's 
claim for VA benefits on the basis of permanent incapacity 
for self-support prior to attaining 18 years of age.

In support of his claim, the appellant also submitted 
personal statements by his sister and grandmother.  Both 
state that he has received treatment for bipolar disorder 
since his early childhood.  His grandmother specifically 
reported that the appellant was hospitalized on numerous 
occasions for his psychiatric disability as a child, but his 
medical records reflecting such treatment have since been 
lost.  

The Board acknowledges the appellant's contentions, as well 
as the statements submitted by his sister and grandmother.  
While these individuals can observe and report symptoms 
observable by a layperson, they are not competent to 
establish that the appellant was permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18 years.  See Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  There is no competent 
evidence that supports the appellant's contentions.  

Accordingly, for the reasons stated above, the appellant is 
not entitled to recognition as the helpless child of a 
deceased Veteran for the purposes of entitlement to DIC 
benefits.  The Board finds that the evidence of record simply 
does not establish that the appellant was permanently 
incapable of self-support as a result of mental or physical 
handicap by the age 18.  Accordingly, for the reasons stated 
above, the appellant is not entitled to recognition as the 
helpless child of a deceased Veteran for the purposes of 
entitlement to DIC benefits, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

II.  Duty to Notify & Assist

The Veterans' Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2006 letter.  In the March 2006 
letter, VA informed the appellant of the evidence needed to 
substantiate his claim for DIC benefits as a helpless child.  
As to informing the appellant of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  Finally, the RO told the appellant 
that he could obtain private records himself and submit them 
to VA.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  As the Board concluded above that a preponderance 
of the evidence is against the appellant's claim, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, of record, are the appellant's private 
medical records from April 1991 and a June 2006 private 
medical statement.  The Board notes that in the appellant's 
application for DIC benefits, received in November 2005, he 
indicated that he received Social Security disability on his 
"own record."  He stated that he began receiving the 
benefits based on employment as of January 1999, and expects 
his benefits to increase as a result of the Veteran's death.  
The Board notes that in a January 2006 Social Security 
Administration Data report, the appellant's disability onset 
date was listed as December 1997, and he began receiving 
disability benefits in May 1998.  However, it appears that 
the appellant is in receipt of Supplemental Security Income 
(SSI) from the Social Security Administration (SSA).  Since 
this is a benefit based on income, the Board will not remand 
and delay adjudication of his claim.    

The Board does acknowledge that the appellant has not been 
afforded a VA examination in connection with his claim.  
However, a VA examination is unnecessary to decide the claim 
for VA benefits on the basis of permanent incapacity for 
self-support prior to attaining 18 years of age because such 
an examination would not provide any more information than is 
already associated with the claims file.  In this regard, the 
Board notes that appellant is currently 37 years old, and a 
current examination would not be relevant to the issue of 
whether he was incapable of self-support at the age of 18.  
As for a medical opinion, there is no evidence indicating 
that the appellant was helpless on or before the age of 18.  
As such, there is no basis for a medical opinion.  Therefore, 
the appellant's claim does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  





ORDER

Entitlement to recognition as the helpless child of a 
deceased Veteran for the purpose of entitlement to DIC 
benefits is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


